Title: To George Washington from Colonel Theodorick Bland, 1 February 1778
From: Bland, Theodorick
To: Washington, George



Sr
Farmindell [N.J.] Feby 1st 1778

As My Regt was destitute of a Paymaster when I quitted Camp, from the Resignation of Mr Joseph Egglestone who Resigned with Yr Excellencys Permission, I have taken the Liberty, to propose Mr Duncan Rose, who is now on his way to Camp & has promised me that he will make what haste he can to arrive there soon, to fill that post; he is a Gentn whose firm attachment to the American Interest, whose abilities & integrity have been long known to me, & are so generally known in this Country, that I shd think it almost needless to mention them to yr Excy, were I certain that he was personally known to you. Col: Mead & many others of the Principal Officers from this state are well acquainted with him & I doubt not can give yr Excy such an account of him as will render him an Eligible person to supply the Vacancy to which he is now recommended by Yr most obedt Svt

Theok Bland

